The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 04/29/2022 has been entered. Claims 1-20 remain pending in the application. Claims 7 and 14 have been amended by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted on 05/24/2016 are acceptable for examination purposes. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller at al. (hereafter Miller, of record, see Information Disclosure Statement dated 08/30/2017) US 20160070115 in view of Lam US 20130208369 A1 (of record) and further in view of Murakami (of record) US 20170192195. 
In regard to independent claim 1, Miller teaches (see Figs. 1-1-7) a device (i.e. actuator module, optics assembly of a camera, 3000, paragraphs [0004-07, 0128-129]) comprising: 
a body (e.g. actuator support structure 3060 with coil mounting structure 3003, and base 3008, note that magnet holder 3006 can be also construed as base, see paragraphs [0128, 132-133]); 
a first lens group on an optical axis (i.e. optics module, lens assembly, 3002, 3009, on optical axis 3053, paragraphs [0128-129, 0133]); 
a first lens group actuator comprising a first ferromagnetic element  and a first electromagnetic element (e.g. one or two of four permanent magnets 3040, e.g. 3040A,  and autofocus coil 3007 electromagnet, i.e. as AF actuator, paragraphs [0007, 0128-129, 131-132, 136], see Figs. 3-4) configured to cause the first lens group to move along the optical axis (i.e. as autofocus (AF) mechanism, with autofocus coil 3007 on 3002, and working with permanent magnet(s) 3040, e.g. 3040A, of the four 3040, in 3006 holder, to move optics lens assembly 3002 along 3053 Z- axis, paragraphs [0007, 0128-129, 131-132, 136-138], also referred as autofocus mechanism of actuator 3000, paragraphs [131-132]); 
a second lens group actuator comprising a second ferromagnetic element and a second electromagnetic element  (e.g. another of four permanent magnet(s) 3040, e.g. 3040B, in holder 3006, working with OIS coils 3005(3003) electromagnets to move 3002 and 3006 on the XY plane orthogonal to optical axis, i.e. as OIS actuator, see paragraphs [0128-131, 133, 136-138]) configured to cause the first lens group to move transversely to the optical axis (i.e. as optical image stabilization (OIS) actuator, OIS coils 3005(3003) working with magnet(s) 3040, e.g. 3040B in holder 3006, moves 3002 and 3006 on the XY plane orthogonal to optical axis as optical image stabilization actuator, paragraphs [0128-131, 133, 136-138], also referred as actuator module for optical image stabilization 3060, paragraph [133]), 
wherein the second lens group actuator is at a same level as the first lens group actuator along the optical axis (i.e. OIS actuator 3005(3003), magnets 3040 (B) and autofocus mechanism with magnets 3040 (A), and coil 3007 are at the same level e.g. just below the springs 3030 along the optical axis 3053 Z-axis, as clearly depicted in Fig. 3, paragraphs [0128-132]); 
a suspension element extending within a first plane (i.e. optics springs 3030, extending within the e.g. 3030 springs plane and working with lower optics springs 3032 and connecting flexure beams 3020 for OIS actuator 3005 coil holder 3003, paragraphs [0129-131, 132-133], as optics springs 3030 extend within the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133]), 
the suspension element (i.e. optics springs 3030) comprising a first suspension element (i.e. inner parts of upper optics springs 3030 connected and suspending optics module/lens assembly 3002, 3009, also with lower optics springs 3032 from magnet holder 3006 with magnets 3040, paragraphs [0129-131, 133]) and a second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and OIS actuator 3005 coil and holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,3040 with the with coil mounting structure 3003 and actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3); 
the first suspension element (i.e. inner parts of upper optics springs 3030, can also include lower optics springs 3032, paragraphs [0129-131, 133] suspending 3002,3007 from 3006 with 3040) configured to suspend the first lens group actuator (i.e. autofocus mechanism, i.e. coils 3007 working with magnets 3040 (A)) from the second lens group actuator (i.e. OIS 3005/3003 and magnets 3040 (B), paragraphs [0129-131, 133]), an entirety of the first suspension element extending along the first plane (i.e. as 3030 and inner parts of upper optics springs 3030 entirely extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133, 135-138]);  
the second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,magnet 3040 (A,B) from the with coil mounting structure 3003, actuator support structure 3060 having OIS coils 3005 and base, housing 3008,3012, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3) configured to suspend the second lens group actuator (i.e. suspend the OIS magnet 3040 (B) working with 3005/3003 coils, from the actuator support structure 3060) from the body (e.g. from the actuator support structure 3060,3003 and the base 3008, paragraphs [132-133, 128-131], as depicted in Fig. 3, where it is noted that two i.e. inner and outer, parts of the optics springs 3030 have distinct and separate functions to i) suspend autofocus mechanism, 3007 from 3006 and OIS 3040, 3005/3003, paragraphs [0129-131, 133] via inner parts of 3030, and ii) to suspend OIS 3040,3005/3003, from the actuator support structure 3060 and the base 3008, 3012, paragraphs [0128-131,132-133]),  the second suspension element extending the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-133, 135-138]); and 
wherein the first suspension element (i.e. 3030 and inner parts of 3030) is configured between the first lens group actuator and the second lens group actuator (i.e. between autofocus mechanism 3007, 3040, and OIS actuator 3005,3003 as 3060) and the second suspension element (outer parts of 3030 and with flexure beams 3020) is configured between the body and the second lens group actuator (i.e. between base 3008 and OIS actuator 3005,3003 as 3060). 
But Miller is silent that an entirety of the suspension element  and the second suspension element extending within the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 extends within the horizontal plane of the 3030 springs and has connecting flexure beams 3020 of the OIS actuator 3005 coil holder 3003, as depicted in Fig. 3, see paragraphs [0129-133, 135-138]), and that 
first suspension element is configured so to transfer an electric signal (i.e. between autofocus mechanism 3007, 3040 and OIS actuator 3005,3003 as 3060; however it is noted that current is applied to autofocus coil 3007 on the lens carrier module 3002 which is suspended by upper and lower optics spring 3030, 3032 on the actuator support structure 3060 i.e. autofocus yoke, paragraphs [0128,0131-132]), and the second suspension element (flexure beams3020) is so configured to transfer an electric signal. 
However Lam teaches in the same field of invention of an apparatus and actuator for controlling the inclination or rotation center of an optical system (see Figs. 1-8, Title, Abstract, paragraphs [01-02, 04-07, 13-15, 29-31, 33-35, 36-39]) and further teaches that an entirety of  the second suspension element is extending within the first plane (i.e. as spring system 202 or also spring system 203 provide both autofocusing and image stabilization function (e.g. vibration compensation function), and are planar springs as leaf springs extending entirely within and parallel to the plane of the spring system connecting the bracket 201 elastically with the housing 200, e.g. Abstract, paragraphs [02, 04-07, 10-13, 29-34, 39], and as such while providing anti-shake function to the lens, the predictability of the lens inclination/rotation reduces the difficulty for its control, the reliability is increased and complexity of the program for computing the position of the instantaneous inclination (or the rotation) center is reduced, thereby increasing the speed of control and enhancing the control accuracy, while still reducing the energy required for such anti-shake function (see paragraph [33]; In addition, note also that the leaf spring system of Lam also provides the transfer an electric signal between the AF, OIS actuators and the housing, and can provide electric energy connection to actuators, see paragraphs [13-15, 35]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the second suspension element of parts of upper optics springs and replace the connecting flexure beams of the OIS actuator of Miller so  to entirely extend within the first plane, thus suspending the bracket i.e. lens assembly, OIS actuator from the housing i.e. actuator support structure, base/cover 3008, 3012, according to teaching of Lam which relies on providing anti-shake function to the lens with planar springs, leaf springs extending within and parallel to the plane of the spring system, in order to achieve predictability of the lens inclination/rotation, reduce the difficulty for its control, increase reliability increased and reduce complexity of the program for computing the position of the instantaneous inclination (or the rotation) center, thereby increasing the speed of control and enhancing the control accuracy, while reducing the energy required for such anti-shake function (see Lam, paragraph [33]; note that leaf spring system can also provide electric energy connection to AF or OIS actuators, see paragraphs [13-15, 35]). Note that as a result of the above combination, the second suspension element entirely extends within the first plane, same as the first suspension element, therefore as a result of the combination, the combination also renders obvious that an entirety of the suspension element extending within the first plane. 
Further, Murakami teaches in the same field of invention of a lens driving device, camera module, and camera-equipped portable terminal (see Figs. 1-14, Title, Abstract, paragraphs [0009-14, 0031-39]) and further teaches that the first suspension element  (i.e. supporting part 13 with leaf springs 131,132) is configured to transfer an electric signal between the autofocus movable part (11) and the OIS movable part (10) with AF fixing part (12, see paragraphs [0037-40, 62-65]), and that the second suspension element (e.g. suspension wires 30, e.g. 31, 32, and suspension wires 33, paragraphs [0036-38], that are also between the OIS movable part 10 and fixing part 20 as base, as described in paragraphs [0036-38]) is configured to transfer an electric signal (suspension wires 30, e.g. 31, 32, and suspension wires 33 provide power feeding and signal paths paragraphs [0036-38]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Murakami to optical actuator module of Miller (as modified with Lam) to specify that the first suspension element to be configured to transfer electrical signals i.e. power as between e.g. autofocus movable part and OIS movable part with autofocus fixing part, and the actuator module with the movable autofocus coil on the lens carrier module suspended by optics spring on the actuator support structure e.g. autofocus yoke, in order to provide and feed power to the autofocus coil part using leaf springs that are electrically conducting and made of sheet metal (see paragraphs [0062, 0065]), and to specify that the second suspension element to be configured to transfer electrical signals i.e. power and also between the second lens group actuators i.e. between OIS movable part with autofocus fixing part, and fixing part, in order to provide and feed power and suspension to OIS movable part with autofocus part (see paragraphs [0036-37]).   
Regarding claim 2, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) comprising two lens group actuators (i.e. autofocus mechanism and OIS actuator), wherein the first lens group actuator is an autofocus actuator (i.e. autofocus (AF) mechanism) and the second lens group actuator is an optical image stabilizer (i.e. optical image stabilization (OIS) actuator, paragraphs [4-7, 128-130, 132-133]).
Regarding claim 3, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the first lens group actuator (e.g. one or two of four permanent magnets 3040, e.g. 3040A, and autofocus coil 3007 electromagnet, i.e. as AF mechanism/actuator, paragraphs [0007, 0128-129, 131-132, 136], see Figs. 3-4)  is between the first lens group (i.e. optics module, lens assembly, 3002, 3009, on optical axis 3053,  paragraphs [0128-129, 0133]) and the second lens group actuator (another of four permanent magnet(s) 3040, e.g. 3040B, in holder 3006, working with OIS coils 3005(3003) electromagnets to move 3002 and 3006 on the XY plane orthogonal to optical axis, as OIS actuator, paragraphs [0128-131, 133, 136-138], as depicted in Fig. 3).
Regarding claim 4, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) further comprising a tab configured to connect the first suspension element and the second suspension element to the second lens group actuator (i.e. as mounting part on optical image stabilization (OIS) actuator coil holder holding coils 3005(3003), of the OIS actuator 3005(3003), 3040 (B) that is between and connecting inner parts and outer parts of upper optics springs 3030, as clearly depicted in Fig. 3, see paragraphs [0129-131, 132-133]). 
Regarding claim 5, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the first suspension element (e.g. inner parts of optics springs, 3030A,B, paragraphs [0129-131]) is configured to suspend the first lens group actuator (i.e. autofocus mechanism, 3007 working with 3040 (A)) from the second lens group actuator (i.e. OIS 3005/3003, and magnet holder 3006, paragraphs [0129-131]) at a first position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]), and wherein the device further comprises a third suspension element (e.g. optics springs, 3032B,A, paragraphs [0129-131]) substantially parallel to the first and second suspension elements (i.e. 3032 are substantially parallel to inner and outer parts of 3030, as clearly depicted in Fig. 3, paragraphs [0129-131]), the third suspension element configured to suspend the first lens group actuator (i.e. autofocus mechanism, 3007 working 3040 (A)) from the second lens group actuator (i.e. OIS 3005/3003, and magnet 3040 holder 3006, paragraphs [0129-131]) at a third position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]).Page 14 of 18UTILITY PATENTMS Docket No. 359701.01
Regarding claim 6, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the second suspension element (e.g. suspension wires 3020A,B, also outer parts of 3030A,B, paragraphs [0129-130, 132]) configured to suspend the second lens group actuator (i.e. the OIS magnet 3040 (B) in holder 3006 working with 3005/3003) from the body (e.g. support structure 3060 and base 3008, paragraphs [0128-131,132-133]) at a second position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]) and wherein the device further comprises a fourth suspension element (e.g. suspension wires 3020B,A also outer parts of 3030BA beyond wires 3020B,A, as clearly depicted in Fig. 3, paragraphs [0129-130, 132]) substantially parallel to the first and second suspension elements, the fourth suspension element (i.e. as at least outer parts of 3030BA beyond wires 3020B,A are substantially parallel to inner and outer parts of 3030, as clearly depicted in Fig. 3, paragraphs [0129-131]) configured to suspend the second lens group actuator (i.e. the OIS 3005/3003 and magnet 3040 in 3006 from the actuator support structure 3060) from the body (e.g. the actuator support structure 3060 and base 3008, paragraphs [0128-130,132]) at a fourth position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]).
Regarding claim 7, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the first electromagnetic element is between the first ferromagnetic element and the first lens group (i.e. as parts of autofocus (AF) mechanism/actuator, with autofocus coil 3007 is between optics lens assembly 3002 and the plurality of magnets i.e. another of four 3040 magnets in 3006 holder, paragraphs [0007, 0128-129, 131-132], as depicted in Fig. 3), and wherein the second electromagnetic element is positioned at an outer edge of the second lens group actuator and at a same level as the first lens group actuator (i.e. as coils 3005 are on outer edge of OIS actuator 3005(3003) with magnets 3040 and 3005 coils are at the same level with autofocus mechanism with magnets 3040, coil 3007, e.g. just below the springs 3030 along the optical axis 3053 Z-axis, as clearly depicted in Fig. 3, paragraphs [0128-132]). 
Regarding claim 8, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the second lens group actuator enables optical image stabilization (i.e. as optical image stabilization (OIS) actuator has OIS coils 3005(3003) working with magnets, including magnet 3040 (B,A), in holder 3006, to move 3002 and 3006 on the XY plane orthogonal to optical axis, paragraphs [0128-131, 133], also referred as actuator module for optical image stabilization 3060, paragraphs [133, 135-138]).
Regarding claim 9, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the second electromagnetic element has a coil for an electric current (i.e. as coil(s) 3005 for electric current controlling the OIS actuation, paragraph [133, 135-138]) positioned at an outer edge of the second lens group actuator (i.e. at outer edge of OIS actuator 3005,3003 with 3040 and in 3060, as depicted in Fig. 3) and at a same level as the first lens group actuator (e.g. at same level as autofocus mechanism 3007, with 3040, as depicted in Fig. 3).

In regard to independent claim 10, Miller teaches (see Figs. 1-1-7) a device  and system (i.e. camera and optics assembly of a camera, 3000 with actuator module, 3060, paragraphs [0004-07, 0128-129]) comprising: 
a body (e.g. actuator support structure 3060 with coil mounting structure 3003, and base 3008, note that magnet holder 3006 can be also construed as base, see paragraphs [0128, 132-133]); 
a first lens group on an optical axis (i.e. optics module, lens assembly, 3002, 3009, on optical axis 3053,  paragraphs [0128-129, 0133]);  
an autofocus actuator comprising a first ferromagnetic element  and a first electromagnetic element (e.g. one or two of four permanent magnets 3040, e.g. 3040A,  and autofocus coil 3007 electromagnet, paragraphs [0007, 0128-129, 131-132, 136], see Figs. 3-4) configured to cause the first lens group to move along the optical axis (i.e. as autofocus (AF) mechanism/actuator, with autofocus coil 3007 on 3002, and working with permanent magnet(s) 3040, e.g. 3040A, of the four 3040, in 3006 holder, to move optics lens assembly 3002 along 3053 Z- axis, paragraphs [0007, 0128-129, 131-132, 136-138], also referred as autofocus mechanism of actuator 3000, paragraphs [131-132]); 
an optical image stabilizer comprising a second ferromagnetic element and a second electromagnetic element  (e.g. another of four permanent magnet(s) 3040, e.g. 3040B, in holder 3006, working with OIS coils 3005(3003) electromagnets to move 3002 and 3006 on the XY plane orthogonal to optical axis, paragraphs [0128-131, 133, 136-138]) configured to cause the first lens group to move transversely to the optical axis (i.e. as optical image stabilization (OIS) actuator, OIS coils 3005(3003) working with magnet(s) 3040, e.g. 3040B in holder 3006, moves 3002 and 3006 on the XY plane orthogonal to optical axis as optical image stabilization actuator, paragraphs [0128-131, 133, 136-138], also referred as actuator module for optical image stabilization 3060, paragraph [133]), 
wherein the optical image stabilizer is at a same level as the autofocus actuator along the optical axis (i.e. OIS actuator 3005(3003), magnets 3040 (B) and autofocus mechanism  with magnets 3040 (A), and coil 3007 are at the same level e.g. just below the springs 3030 along the optical axis 3053 Z-axis, as clearly depicted in Fig. 3, paragraphs [0128-132]); 
a suspension element extending within a first plane (i.e. optics springs 3030, extending within the e.g. 3030 springs plane and working with lower optics springs 3032 and connecting flexure beams 3020 for OIS actuator 3005 coil holder 3003, paragraphs [0129-131, 132-133], as optics springs 3030 extend within the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133])
the suspension element (i.e. optics springs 3030) comprising a first suspension element (i.e. inner parts of upper optics springs 3030 connected and suspending optics module/lens assembly 3002, 3009, also with lower optics springs 3032 from magnet holder 3006 with magnets 3040, paragraphs [0129-131, 133]) and a second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and OIS actuator 3005 coil and holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,3040 with the with coil mounting structure 3003 and actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3); 
the first suspension element (i.e. inner parts of upper optics springs 3030, can also include lower optics springs 3032, paragraphs [0129-131, 133] suspending 3002,3007 from 3006 with 3040 (A)) configured to suspend the autofocus actuator (i.e. autofocus mechanism, i.e. coils 3007 working with magnets 3040 (A)) from the optical image stabilizer (i.e. from OIS 3005/3003 and magnets 3040 (B), paragraphs [0129-131, 133]), an entirety of the first suspension element extending within the first plane (i.e. as 3030 and inner parts of upper optics springs 3030 extend entirely within the first horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133]);  
the second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,magnet 3040 (A,B) from the with coil mounting structure 3003, actuator support structure 3060 having OIS coils 3005 and base, housing 3008,3012, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3) configured to suspend the second lens group actuator (i.e. suspend the OIS magnet 3040 (B) working with 3005/3003 coils, from the actuator support structure 3060) from the body (e.g. from the actuator support structure 3060,3003 and the base 3008, paragraphs [132-133, 128-131], as depicted in Fig. 3, where it is noted that two i.e. inner and outer, parts of the optics springs 3030 have distinct and separate functions to i) suspend autofocus mechanism, 3007 from 3006 and OIS 3040, 3005/3003, paragraphs [0129-131, 133] via inner parts of 3030, and ii) to suspend OIS 3040,3005/3003, from the actuator support structure 3060 and the base 3008, 3012, paragraphs [0128-131,132-133]),  the second suspension element extending the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-133, 135-138]); and 
wherein the first suspension element (i.e. 3030 and inner parts of 3030) is configured between the autofocus actuator and the optical image stabilizer (i.e. between autofocus mechanism 3007, 3040, and OIS actuator 3005,3003 as 3060) and the second suspension element (outer parts of 3030 and with flexure beams 3020) is configured between the body and the optical image stabilizer (i.e. between base 3008 and OIS actuator 3005,3003 as 3060). 
But Miller is silent that an entirety of the suspension element and the second suspension element extending within the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 extends within the horizontal plane of the 3030 springs and has connecting flexure beams 3020 of the OIS actuator 3005 coil holder 3003, as depicted in Fig. 3, see paragraphs [0129-133, 135-138]), and that 
first suspension element is configured so to transfer an electric signal (i.e. between autofocus mechanism 3007, 3040 and OIS actuator 3005,3003 as 3060; however it is noted that current is applied to autofocus coil 3007 on the lens carrier module 3002 which is suspended by upper and lower optics spring 3030, 3032 on the actuator support structure 3060 i.e. autofocus yoke, paragraphs [0128,0131-132]), and the second suspension element (flexure beams3020) is so configured to transfer an electric signal. 
However Lam teaches in the same field of invention of an apparatus and actuator for controlling the inclination or rotation center of an optical system (see Figs. 1-8, Title, Abstract, paragraphs [01-02, 04-07, 13-15, 29-31, 33-35, 36-39]) and further teaches that an entirety of  the second suspension element is extending within the first plane (i.e. as spring system 202 or spring system 203 provide both autofocusing and image stabilization function (e.g. vibration compensation function), and both are planar springs as leaf springs extending entirely within and parallel to the plane of the spring system connecting the bracket 201 elastically with the housing 200, e.g. Abstract, paragraphs [02, 04-07, 10-13, 29-34, 39], and as such while providing anti-shake function to the lens, the predictability of the lens inclination/rotation reduces the difficulty for its control, the reliability is increased and complexity of the program for computing the position of the instantaneous inclination (or the rotation) center is reduced, thereby increasing the speed of control and enhancing the control accuracy, while still reducing the energy required for such anti-shake function (see paragraph [33]; In addition, note also that the leaf spring system of Lam also provides the transfer an electric signal between the AF, OIS actuators and the housing, and can provide electric energy connection to actuators, see paragraphs [13-15, 35]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the second suspension element of parts of upper optics springs and replace the connecting flexure beams of the OIS actuator of Miller so  to entirely extend within the first plane, suspending the bracket i.e. lens assembly, OIS actuator from housing (as 200), i.e. actuator support structure, base/cover 3008, 3012, according to teaching of Lam which relies on providing anti-shake function to the lens with planar springs, leaf springs extending within and parallel to the plane of the spring system, in order to achieve predictability of the lens inclination/rotation, reduce the difficulty for its control, increase reliability increased and reduce complexity of the program for computing the position of the instantaneous inclination (or the rotation) center, thereby increasing the speed of control and enhancing the control accuracy, while reducing the energy required for such anti-shake function (see Lam, paragraph [33]; note that leaf spring system can also provide electric energy connection to AF or OIS actuators, see paragraphs [13-15, 35]). Note that as a result of the above combination, the second suspension element entirely extends within the first plane, same as the first suspension element, therefore as a result of the combination, the combination also renders obvious that an entirety of the suspension element extending within the first plane. 
Further, Murakami teaches in the same field of invention of a lens driving device, camera module, and camera-equipped portable terminal (see Figs. 1-14, Title, Abstract, paragraphs [0009-14, 0031-39]) and further teaches that the first suspension element  (i.e. supporting part 13 with leaf springs 131,132) is configured to transfer an electric signal between the autofocus movable part (11) and the OIS movable part (10) with AF fixing part (12, see paragraphs [0037-40, 62-65]), and that the second suspension element (e.g. suspension wires 30, e.g. 31, 32, and suspension wires 33, paragraphs [0036-38], that are also between the OIS movable part 10 and fixing part 20 as base, as described in paragraphs [0036-38]) is configured to transfer an electric signal (suspension wires 30, e.g. 31, 32, and suspension wires 33 provide power feeding and signal paths paragraphs [0036-38]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Murakami to optical actuator module of Miller (as modified with Lam) to specify that the first suspension element to be so configured to transfer electrical signals i.e. power as between e.g. autofocus movable part and OIS movable part with autofocus fixing part, and the actuator module with the movable autofocus coil on the lens carrier module suspended by optics spring on the actuator support structure e.g. autofocus yoke, in order to provide and feed power to the autofocus coil part using leaf springs that are electrically conducting and made of sheet metal (see paragraphs [0062, 0065]), and to specify that the second suspension element to be so configured to transfer electrical signals i.e. power and also between the second lens group actuators i.e. between OIS movable part with autofocus fixing part, and fixing part, in order to provide and feed power and suspension to OIS movable part with autofocus part (see paragraphs [0036-37]).   
Regarding claim 11 , the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the autofocus actuator is between an  optical image and optical axis (i.e. as one or two of four permanent magnets 3040, e.g. 3040A, and autofocus coil 3007 electromagnet, i.e. as AF mechanism/actuator is between optical axis 3053 of  lens assembly, 3002, 3009, and the OIS actuator e.g. another of permanent magnet(s) 3040, e.g. 3040B, in holder 3006, paragraphs [0128-131, 133, 136-138], as depicted in Fig. 3).
Regarding claim 12, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the first suspension element (e.g. inner parts of optics springs, 3030A,B, paragraphs [0129-131]) is configured to suspend the autofocus actuator (i.e. autofocus mechanism, 3007, working with 3040 (A)) from the optical image stabilizer (i.e. OIS magnet 3040 (B), coils/holders 3005/3003, paragraphs [0129-131]) at a first position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]), and comprising a third suspension element (e.g. optics springs, 3030B,A, 3032B,A, paragraphs [0129-131]) is configured to suspend the autofocus actuator (i.e. autofocus mechanism, 3007 working with 3040 (A)) from the optical image stabilizer (i.e. OIS magnet 3040, 3005/3003, paragraphs [0129-131]) at a third position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]).Page 14 of 18UTILITY PATENTMS Docket No. 359701.01
Regarding claim 13, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the second suspension element (e.g. outer parts of 3030A,B, also with suspension wires 3020A,B, paragraphs [0129-130, 132]) configured to suspend the optical image stabilizer (i.e. the OIS magnet 3040 (B) and 3005/3003,with the actuator support structure 3060) from the body (e.g. from actuator support structure 3060 and base 3008, paragraphs [0128-130,132]) at a second position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]) and comprising a fourth suspension element (e.g. suspension wires 3020B,A also 3030B,A paragraphs [0129-130, 132]) configured to suspend the optical image stabilizer (i.e. the OIS magnet 3040 (B), 3005/3003,with the actuator support structure 3060) from the body (e.g. as OIS magnet 3040 is suspended from 3060 and 3005/3003 suspended from base 3008, paragraphs [0128-130,132]) at a fourth position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131, 132-133]).


In regard to independent claim 15, Miller teaches (see Figs. 1-1-7) a device and system (i.e. camera and optics assembly of a camera, 3000 with actuator module, 3060, paragraphs [0004-07, 0128-129]) comprising: 
a body (e.g. actuator support structure 3060 with coil mounting structure 3003, and base 3008, note that magnet holder 3006 can be also construed as base, see paragraphs [0128, 132-133]); 
a first lens group on an optical axis (i.e. optics module, lens assembly, 3002, 3009, on optical axis 3053,  paragraphs [0128-129, 0133]);  
an autofocus actuator comprising a first ferromagnetic element  and a first electromagnetic element (e.g. one or two of four permanent magnets 3040, e.g. 3040A,  and autofocus coil 3007 electromagnet, paragraphs [0007, 0128-129, 131-132, 136], see Figs. 3-4) configured to cause the first lens group to move along the optical axis (i.e. as autofocus (AF) mechanism, with autofocus coil 3007 on 3002, and working with permanent magnet(s) 3040, e.g. 3040A, of the four 3040, in 3006 holder, to move optics lens assembly 3002 along 3053 Z- axis, paragraphs [0007, 0128-129, 131-132, 136-138], also referred as autofocus mechanism of actuator 3000, paragraphs [131-132]); 
an optical image stabilizer comprising a second ferromagnetic element and a second electromagnetic element  (e.g. another of four permanent magnet(s) 3040, e.g. 3040B, in holder 3006, working with OIS coils 3005(3003) electromagnets to move 3002 and 3006 on the XY plane orthogonal to optical axis, paragraphs [0128-131, 133, 136-138]) configured to cause the first lens group to move transversely to the optical axis (i.e. as optical image stabilization (OIS) actuator, OIS coils 3005(3003) working with magnet(s) 3040, e.g. 3040B in holder 3006, moves 3002 and 3006 on the XY plane orthogonal to optical axis as optical image stabilization actuator, paragraphs [0128-131, 133, 136-138], also referred as actuator module for optical image stabilization 3060, paragraph [133]), 
wherein the optical image stabilizer is at a same level as the autofocus actuator along the optical axis (i.e. OIS actuator 3005(3003), magnets 3040 (B) and autofocus mechanism  with magnets 3040 (A), and coil 3007 are at the same level e.g. just below the springs 3030 along the optical axis 3053 Z-axis, as clearly depicted in Fig. 3, paragraphs [0128-132]); 
a suspension element extending within a first plane (i.e. optics springs 3030, working with lower optics springs 3032 for OIS actuator 3005 coil holder 3003, paragraphs [0129-131, 132-133], optics springs 3030 extend within the first horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133]), 
the suspension element (i.e. optics springs 3030) comprising a first suspension element (i.e. inner parts of upper optics springs 3030 connected and suspending optics module/lens assembly 3002, 3009, also with lower optics springs 3032 from magnet holder 3006 with magnets 3040, paragraphs [0129-131, 133]) and a second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and OIS actuator 3005 coil and holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,3040 with the with coil mounting structure 3003 and actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3); 
the first suspension element (i.e. inner parts of upper optics springs 3030, can also include lower optics springs 3032, paragraphs [0129-131, 133] suspending 3002,3007 from 3006 with 3040 (A)) configured to suspend the autofocus actuator (i.e. autofocus mechanism, i.e. coils 3007 working with magnets 3040 (A)) from the optical image stabilizer (i.e. from OIS 3005/3003 and magnets 3040 (B), paragraphs [0129-131, 133]), the first suspension element extending within the first plane (i.e. as 3030 and inner parts of upper optics springs 3030 extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133]);  
the second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,magnet 3040 (A,B) from the with coil mounting structure 3003, actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3) configured to suspend the optical image stabilizer (i.e. suspend the OIS magnet 3040 (B) working with 3005/3003 coils, from the actuator support structure 3060) from the body (e.g. from the actuator support structure 3060,3003 and the base 3008, paragraphs [132-133, 128-131], as depicted in Fig. 3, where it is noted that two i.e. inner and outer, parts of the optics springs 3030 have distinct and separate functions to i) suspend autofocus mechanism, 3007 from 3006 and OIS 3040 (B), 3005/3003, paragraphs [0129-131, 133] via inner parts of 3030, and ii) to suspend OIS 3040 (B),3005/3003, from the actuator support structure 3060 and the base 3008, paragraphs [0128-131,132-133]),  the second suspension element extending the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, extend in the first horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-133, 135-138]), and 
wherein the first suspension element (i.e. 3030 and inner parts of 3030) is configured between the autofocus actuator and the optical image stabilizer (i.e. between autofocus mechanism 3007, 3040, and OIS actuator 3005,3003 as 3060) and the second suspension element (outer parts of 3030 and with flexure beams 3020) is configured between the body and the optical image stabilizer (i.e. between base 3008 and OIS actuator 3005,3003 as 3060). 
But Miller is silent that the suspensions element and the second suspension element extending within the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 extends within the horizontal plane of the 3030 springs and has connecting flexure beams 3020 of the OIS actuator 3005 coil holder 3003, as depicted in Fig. 3, see paragraphs [0129-133, 135-138]), and
that first suspension element is configured so to transfer an electric signal (i.e. between autofocus mechanism 3007, 3040 and OIS actuator 3005,3003 as 3060; however it is noted that current is applied to autofocus coil 3007 on the lens carrier module 3002 which is suspended by upper and lower optics spring 3030, 3032 on the actuator support structure 3060 i.e. autofocus yoke, paragraphs [0128,0131-132]), and the second suspension element (flexure beams3020) is so configured to transfer an electric signal. 
However Lam teaches in the same field of invention of an apparatus and actuator for controlling the inclination or rotation center of an optical system (see Figs. 1-8, Title, Abstract, paragraphs [01-02, 04-07, 13-15, 29-31, 33-35, 36-39]) and further teaches that an entirety of  the second suspension element is extending within the first plane (i.e. as spring system 202 or spring system 203 provide both autofocusing and image stabilization function (e.g. vibration compensation function), are planar springs as leaf springs extending entirely within and parallel to the plane of the spring system connecting the bracket 201 elastically with the housing 200, e.g. Abstract, paragraphs [02, 04-07, 10-13, 29-34, 39], and as such while providing anti-shake function to the lens, the predictability of the lens inclination/rotation reduces the difficulty for its control, the reliability is increased and complexity of the program for computing the position of the instantaneous inclination (or the rotation) center is reduced, thereby increasing the speed of control and enhancing the control accuracy, while still reducing the energy required for such anti-shake function (see paragraph [33]; In addition, note also that the leaf spring system of Lam also provides the transfer an electric signal between the AF, OIS actuators and the housing, and can provide electric energy connection to actuators, see paragraphs [13-15, 35]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the second suspension element of parts of upper optics springs and replace the connecting flexure beams of the OIS actuator of Miller so to entirely also extend within the first plane suspending the bracket i.e. lens assembly 3002, OIS actuator from the housing (as 200) i.e. the actuator support structure, base/cover 3008, 3012, according to teaching of Lam, which relies on providing anti-shake function to the lens with planar springs, leaf springs extending within and parallel to the plane of the spring system, in order to achieve predictability of the lens inclination/rotation, reduce the difficulty for its control, increase reliability increased and reduce complexity of the program for computing the position of the instantaneous inclination (or the rotation) center, thereby increasing the speed of control and enhancing the control accuracy, while reducing the energy required for such anti-shake function (see Lam, paragraph [33]; note that leaf spring system can also provide electric energy connection to AF or OIS actuators, see paragraphs [13-15, 35]). Note that as a result of the above combination, the second suspension element entirely extends within the first plane, same as the first suspension element, therefore as a result of the combination, the combination also renders obvious that an entirety of the suspension element extending within the first plane. 
Further, Murakami teaches in the same field of invention of a lens driving device, camera module, and camera-equipped portable terminal (see Figs. 1-14, Title, Abstract, paragraphs [0009-14, 0031-39]) and further teaches that the first suspension element  (i.e. supporting part 13 with leaf springs 131,132) is configured to transfer an electric signal between the autofocus movable part (11) and the OIS movable part (10) with AF fixing part (12, see paragraphs [0037-40, 62-65]), and that the second suspension element (e.g. suspension wires 30, e.g. 31, 32, and suspension wires 33, paragraphs [0036-38], that are also between the OIS movable part 10 and fixing part 20 as base, as described in paragraphs [0036-38]) is configured to transfer an electric signal (suspension wires 30, e.g. 31, 32, and suspension wires 33 provide power feeding and signal paths paragraphs [0036-38]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Murakami to optical actuator module of Miller (as modified with Lam) to specify that the first suspension element to be so configured to transfer electrical signals i.e. power as between e.g. autofocus movable part and OIS movable part with autofocus fixing part, and the actuator module with the movable autofocus coil on the lens carrier module suspended by optics spring on the actuator support structure e.g. autofocus yoke, in order to provide and feed power to the autofocus coil part using leaf springs that are electrically conducting and made of sheet metal (see paragraphs [0062, 0065]), and to specify that the second suspension element to be so configured to transfer electrical signals i.e. power and also between the second lens group actuators i.e. between OIS movable part with autofocus fixing part, and fixing part, in order to provide and feed power and suspension to OIS movable part with autofocus part (see paragraphs [0036-37]).   
Regarding claim 16, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the autofocus actuator is between the optical image stabilizer and the first lens group optical axis (i.e. as one or two of four permanent magnets 3040, e.g. 3040A, and autofocus coil 3007 electromagnet, i.e. as AF mechanism/actuator is between lens module/assembly, 3002, 3009 on optical axis 3053 and the OIS actuator e.g. another of permanent magnet(s) 3040, e.g. 3040B, in holder 3006, paragraphs [0128-131, 133, 136-138], as depicted in Fig. 3).
Regarding claim 17, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the first suspension element (e.g. inner parts of optics springs, 3030A,B, paragraphs [0129-131]) is configured to suspend the autofocus actuator (i.e. autofocus mechanism, 3007, working with 3040 (A)) from the optical image stabilizer (i.e. OIS magnet 3040 (B), coils/holders 3005/3003, paragraphs [0129-131]) at a first position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]), and comprising a third suspension element (e.g. optics springs, 3030B,A, 3032B,A, paragraphs [0129-131]) is configured to suspend the autofocus actuator (i.e. autofocus mechanism, 3007 working with 3040 (A)) from the optical image stabilizer (i.e. OIS magnet 3040, 3005/3003, paragraphs [0129-131]) at a third position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]).Page 14 of 18UTILITY PATENTMS Docket No. 359701.01
Regarding claim 18, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the second suspension element (e.g. outer parts of 3030A,B, also with suspension wires 3020A,B, paragraphs [0129-130, 132]) configured to suspend the optical image stabilizer (i.e. the OIS magnet 3040 (B) and 3005/3003,with the actuator support structure 3060) from the body (e.g. from actuator support structure 3060 and base 3008, paragraphs [0128-130,132]) at a second position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]) and comprising a fourth suspension element (e.g. suspension wires 3020B,A also 3030B,A paragraphs [0129-130, 132]) configured to suspend the optical image stabilizer (i.e. the OIS magnet 3040 (B), 3005/3003,with the actuator support structure 3060) from the body (e.g. as OIS magnet 3040 is suspended from 3060 and 3005/3003 suspended from base 3008, paragraphs [0128-130,132]) at a fourth position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131, 132-133]).
Regarding claim 19, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the first suspension element  (e.g. 3030 and inner parts of springs 3030) comprises a flexure bearing (i.e. as upper/lower springs 3030,3032 acting as flexure beams capable of bending, see paragraphs [0129, 0132]) but is silent that it is made of sheet metal. However, Murakami further teaches that the suspension element  (e.g. supporting part 13 with leaf springs 131,132, also suspension wires 33, paragraphs [0037-38, 0062,0065]) is made of sheet metal (i.e. metal sheet, and due to power feeding of AF coil part, paragraphs [0037, 62, 65]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Murakami and to specify that the suspension element to be made of metal sheet, in order to provide and feed power to the autofocus coil part using leaf springs since they are electrically conducting and made of sheet metal, while still providing elastic support for the autofocus movable part (see paragraphs [0062, 0065]).   
Regarding claim 20, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the optical image stabilizer (i.e. OIS actuator 3005,3003 with 3040 and in 3060) comprises a ferromagnetic element having poles aligned to generate a magnetic field (i.e. magnet 3040 (B) a permanent magnet has poles aligned and forms a magnetic field, as depicted in e.g. Fig. 4, paragraphs [0128-129, 136-138]) and an electromagnetic element (i.e. as coils 3005, paragraphs [0128-131]) having poles aligned to generate a magnetic field as a response to an electric current passing though the electromagnetic element (i.e. coils 3005 as part of operating OIS actuator are electromagnets having poles when actuated and due to interaction with magnets 3040 move/position the lens module 3002/3009 in XY direction, see paragraphs [0128-131]), the electromagnetic element having a coil for the electric current (i.e. coil(s) 3005) positioned at the outer edge of the second lens group actuator (i.e. at outer edge of OIS actuator 3005,3003 with 3040 and in 3060, as depicted in Fig. 3) and at the same level as the autofocus actuator (e.g. at same level as autofocus mechanism 3007, with 3040, as depicted in Fig. 3).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 recites that “wherein the first suspension element and the second suspension element are made of a single piece of material”, which is not obvious given the limitations of base involving all geometries and structures connected to both suspension elements, and applied teachings of Miller and Lam reference.


Response to Arguments

Applicant's arguments filed in the Remarks on 04/29/2022 regarding claims 1, 10 and 15 and their dependent claims have been fully considered but are not persuasive. 
Specifically, the Applicant argues on page 9 that the cited prior art of Miller does not disclose the amended features of independent claim 1 and as applied to claims 10 and 15) with respect to suspension element that (1) the entirety of the suspension element extends within the a plane since the second suspension element is not extending in its entirety within the first plane, because Miller includes parts of the second suspension system that extend in perpendicular direction to such plane, and the combination with planar springs of Lam is allegedly not obvious, since applying one of the springs 202 or 203 would result in layered  springs 3030A,B in different planes, when the springs 202/203 are added . The Examiner respectfully disagrees. With respect to the above issue, as noted in the rejection above, the cited prior art of Miller teaches most of the limitations of independent claims, and in combination with the cited prior art of Lam and Murakami teaches and renders obvious all limitations of the independent claim 1 (as well as claims 10 and 15), as Miller teaches (see Figs. 1-1-7) a device (i.e. actuator module, optics assembly of a camera, 3000, paragraphs [0004-07, 0128-129]) comprising: 
a body (e.g. actuator support structure 3060 with coil mounting structure 3003, and base 3008, note that magnet holder 3006 can be also construed as base, see paragraphs [0128, 132-133]); 
a first lens group on an optical axis (i.e. optics module, lens assembly, 3002, 3009, on optical axis 3053, paragraphs [0128-129, 0133]); 
a first lens group actuator comprising a first ferromagnetic element  and a first electromagnetic element (e.g. one or two of four permanent magnets 3040, e.g. 3040A,  and autofocus coil 3007 electromagnet, i.e. as AF actuator, paragraphs [0007, 0128-129, 131-132, 136], see Figs. 3-4) configured to cause the first lens group to move along the optical axis (i.e. as autofocus (AF) mechanism, with autofocus coil 3007 on 3002, and working with permanent magnet(s) 3040, e.g. 3040A, of the four 3040, in 3006 holder, to move optics lens assembly 3002 along 3053 Z- axis, paragraphs [0007, 0128-129, 131-132, 136-138], also referred as autofocus mechanism of actuator 3000, paragraphs [131-132]); 
a second lens group actuator comprising a second ferromagnetic element and a second electromagnetic element  (e.g. another of four permanent magnet(s) 3040, e.g. 3040B, in holder 3006, working with OIS coils 3005(3003) electromagnets to move 3002 and 3006 on the XY plane orthogonal to optical axis, i.e. as OIS actuator, see paragraphs [0128-131, 133, 136-138]) configured to cause the first lens group to move transversely to the optical axis (i.e. as optical image stabilization (OIS) actuator, OIS coils 3005(3003) working with magnet(s) 3040, e.g. 3040B in holder 3006, moves 3002 and 3006 on the XY plane orthogonal to optical axis as optical image stabilization actuator, paragraphs [0128-131, 133, 136-138], also referred as actuator module for optical image stabilization 3060, paragraph [133]), 
wherein the second lens group actuator is at a same level as the first lens group actuator along the optical axis (i.e. OIS actuator 3005(3003), magnets 3040 (B) and autofocus mechanism with magnets 3040 (A), and coil 3007 are at the same level e.g. just below the springs 3030 along the optical axis 3053 Z-axis, as clearly depicted in Fig. 3, paragraphs [0128-132]); 
a suspension element extending within a first plane (i.e. optics springs 3030, extending within the e.g. 3030 springs plane and working with lower optics springs 3032 and connecting flexure beams 3020 for OIS actuator 3005 coil holder 3003, paragraphs [0129-131, 132-133], as optics springs 3030 extend within the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133]), 
the suspension element (i.e. optics springs 3030) comprising a first suspension element (i.e. inner parts of upper optics springs 3030 connected and suspending optics module/lens assembly 3002, 3009, also with lower optics springs 3032 from magnet holder 3006 with magnets 3040, paragraphs [0129-131, 133]) and a second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and OIS actuator 3005 coil and holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,3040 with the with coil mounting structure 3003 and actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3); 
the first suspension element (i.e. inner parts of upper optics springs 3030, can also include lower optics springs 3032, paragraphs [0129-131, 133] suspending 3002,3007 from 3006 with 3040) configured to suspend the first lens group actuator (i.e. autofocus mechanism, i.e. coils 3007 working with magnets 3040 (A)) from the second lens group actuator (i.e. OIS 3005/3003 and magnets 3040 (B), paragraphs [0129-131, 133]), an entirety of the first suspension element extending along the first plane (i.e. as 3030 and inner parts of upper optics springs 3030 entirely extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133, 135-138]);  
the second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,magnet 3040 (A,B) from the with coil mounting structure 3003, actuator support structure 3060 having OIS coils 3005 and base, housing 3008,3012, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3) configured to suspend the second lens group actuator (i.e. suspend the OIS magnet 3040 (B) working with 3005/3003 coils, from the actuator support structure 3060) from the body (e.g. from the actuator support structure 3060,3003 and the base 3008, paragraphs [132-133, 128-131], as depicted in Fig. 3, where it is noted that two i.e. inner and outer, parts of the optics springs 3030 have distinct and separate functions to i) suspend autofocus mechanism, 3007 from 3006 and OIS 3040, 3005/3003, paragraphs [0129-131, 133] via inner parts of 3030, and ii) to suspend OIS 3040,3005/3003, from the actuator support structure 3060 and the base 3008, 3012, paragraphs [0128-131,132-133]),  the second suspension element extending the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-133, 135-138]); and 
wherein the first suspension element (i.e. 3030 and inner parts of 3030) is configured between the first lens group actuator and the second lens group actuator (i.e. between autofocus mechanism 3007, 3040, and OIS actuator 3005,3003 as 3060) and the second suspension element (outer parts of 3030 and with flexure beams 3020) is configured between the body and the second lens group actuator (i.e. between base 3008 and OIS actuator 3005,3003 as 3060). 
But Miller is silent that an entirety of the suspension element  and the second suspension element extending within the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 extends within the horizontal plane of the 3030 springs and has connecting flexure beams 3020 of the OIS actuator 3005 coil holder 3003, as depicted in Fig. 3, see paragraphs [0129-133, 135-138]), and that 
first suspension element is configured so to transfer an electric signal (i.e. between autofocus mechanism 3007, 3040 and OIS actuator 3005,3003 as 3060; however it is noted that current is applied to autofocus coil 3007 on the lens carrier module 3002 which is suspended by upper and lower optics spring 3030, 3032 on the actuator support structure 3060 i.e. autofocus yoke, paragraphs [0128,0131-132]), and the second suspension element (flexure beams3020) is so configured to transfer an electric signal. 
However Lam teaches in the same field of invention of an apparatus and actuator for controlling the inclination or rotation center of an optical system (see Figs. 1-8, Title, Abstract, paragraphs [01-02, 04-07, 13-15, 29-31, 33-35, 36-39]) and further teaches that an entirety of  the second suspension element is extending within the first plane (i.e. as spring system 202 or also spring system 203 provide both autofocusing and image stabilization function (e.g. vibration compensation function), and are planar springs as leaf springs extending entirely within and parallel to the plane of the spring system connecting the bracket 201 elastically with the housing 200, e.g. Abstract, paragraphs [02, 04-07, 10-13, 29-34, 39], and as such while providing anti-shake function to the lens, the predictability of the lens inclination/rotation reduces the difficulty for its control, the reliability is increased and complexity of the program for computing the position of the instantaneous inclination (or the rotation) center is reduced, thereby increasing the speed of control and enhancing the control accuracy, while still reducing the energy required for such anti-shake function (see paragraph [33]; In addition, note also that the leaf spring system of Lam also provides the transfer an electric signal between the AF, OIS actuators and the housing, and can provide electric energy connection to actuators, see paragraphs [13-15, 35]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the second suspension element of parts of upper optics springs and replace the connecting flexure beams of the OIS actuator of Miller so  to entirely extend within the first plane, thus suspending the bracket i.e. lens assembly, OIS actuator from the housing i.e. actuator support structure, base/cover 3008, 3012, according to teaching of Lam which relies on providing anti-shake function to the lens with planar springs, leaf springs extending within and parallel to the plane of the spring system, in order to achieve predictability of the lens inclination/rotation, reduce the difficulty for its control, increase reliability increased and reduce complexity of the program for computing the position of the instantaneous inclination (or the rotation) center, thereby increasing the speed of control and enhancing the control accuracy, while reducing the energy required for such anti-shake function (see Lam, paragraph [33]; note that leaf spring system can also provide electric energy connection to AF or OIS actuators, see paragraphs [13-15, 35]). Note that as a result of the above combination, the second suspension element entirely extends within the first plane, same as the first suspension element, therefore as a result of the combination, the combination also renders obvious that an entirety of the suspension element extending within the first plane. 
Further, Murakami teaches in the same field of invention of a lens driving device, camera module, and camera-equipped portable terminal (see Figs. 1-14, Title, Abstract, paragraphs [0009-14, 0031-39]) and further teaches that the first suspension element  (i.e. supporting part 13 with leaf springs 131,132) is configured to transfer an electric signal between the autofocus movable part (11) and the OIS movable part (10) with AF fixing part (12, see paragraphs [0037-40, 62-65]), and that the second suspension element (e.g. suspension wires 30, e.g. 31, 32, and suspension wires 33, paragraphs [0036-38], that are also between the OIS movable part 10 and fixing part 20 as base, as described in paragraphs [0036-38]) is configured to transfer an electric signal (suspension wires 30, e.g. 31, 32, and suspension wires 33 provide power feeding and signal paths paragraphs [0036-38]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Murakami to optical actuator module of Miller (as modified with Lam) to specify that the first suspension element to be configured to transfer electrical signals i.e. power as between e.g. autofocus movable part and OIS movable part with autofocus fixing part, and the actuator module with the movable autofocus coil on the lens carrier module suspended by optics spring on the actuator support structure e.g. autofocus yoke, in order to provide and feed power to the autofocus coil part using leaf springs that are electrically conducting and made of sheet metal (see paragraphs [0062, 0065]), and to specify that the second suspension element to be configured to transfer electrical signals i.e. power and also between the second lens group actuators i.e. between OIS movable part with autofocus fixing part, and fixing part, in order to provide and feed power and suspension to OIS movable part with autofocus part (see paragraphs [0036-37]).   
Specifically, Miller does disclose the arrangement and structural characteristic of the suspension elements  as the suspension element extending within a first plane (i.e. optics springs 3030, extending within the e.g. 3030 springs plane and working with lower optics springs 3032 and connecting flexure beams 3020 for OIS actuator 3005 coil holder 3003, paragraphs [0129-131, 132-133], as optics springs 3030 extend within the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133]), that the suspension element (i.e. optics springs 3030) comprising a first suspension element (i.e. inner parts of upper optics springs 3030 connected and suspending optics module/lens assembly 3002, 3009, also with lower optics springs 3032 from magnet holder 3006 with magnets 3040, paragraphs [0129-131, 133]) and a second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and OIS actuator 3005 coil and holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,3040 with the with coil mounting structure 3003 and actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3); the first suspension element (i.e. inner parts of upper optics springs 3030, can also include lower optics springs 3032, paragraphs [0129-131, 133] suspending 3002,3007 from 3006 with 3040) configured to suspend the first lens group actuator (i.e. autofocus mechanism, i.e. coils 3007 working with magnets 3040 (A)) from the second lens group actuator (i.e. OIS 3005/3003 and magnets 3040 (B), paragraphs [0129-131, 133]), an entirety of the first suspension element extending along the first plane (i.e. as 3030 and inner parts of upper optics springs 3030 entirely extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133, 135-138]);  
the second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,magnet 3040 (A,B) from the with coil mounting structure 3003, actuator support structure 3060 having OIS coils 3005 and base, housing 3008,3012, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3) configured to suspend the second lens group actuator (i.e. suspend the OIS magnet 3040 (B) working with 3005/3003 coils, from the actuator support structure 3060) from the body (e.g. from the actuator support structure 3060,3003 and the base 3008, paragraphs [132-133, 128-131], as depicted in Fig. 3, where it is noted that two i.e. inner and outer, parts of the optics springs 3030 have distinct and separate functions to i) suspend autofocus mechanism, 3007 from 3006 and OIS 3040, 3005/3003, paragraphs [0129-131, 133] via inner parts of 3030, and ii) to suspend OIS 3040,3005/3003, from the actuator support structure 3060 and the base 3008, 3012, paragraphs [0128-131,132-133]),  the second suspension element extending the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-133, 135-138]); and that the first suspension element (i.e. 3030 and inner parts of 3030) is configured between the first lens group actuator and the second lens group actuator (i.e. between autofocus mechanism 3007, 3040, and OIS actuator 3005,3003 as 3060) and the second suspension element (outer parts of 3030 and with flexure beams 3020) is configured between the body and the second lens group actuator (i.e. between base 3008 and OIS actuator 3005,3003 as 3060). 
As noted above,  Miller is silent that an entirety of the suspension element and the second suspension element extending within the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 extends within the horizontal plane of the 3030 springs and has connecting flexure beams 3020 of the OIS actuator 3005 coil holder 3003, as depicted in Fig. 3, see paragraphs [0129-133, 135-138]). 
Hence Lam was used as Lam teaches in the same field of invention of an apparatus and actuator for controlling the inclination or rotation center of an optical system (see Figs. 1-8, Title, Abstract, paragraphs [01-02, 04-07, 13-15, 29-31, 33-35, 36-39]) and further teaches that an entirety of  the second suspension element is extending within the first plane (i.e. as spring system 202 or 203 provide both autofocusing and image stabilization function (e.g. vibration compensation function), are planar springs as leaf springs extending entirely within and parallel to the plane of the spring system connecting the bracket 201 elastically with the housing 200, e.g. Abstract, paragraphs [02, 04-07, 10-13, 29-34, 39], and as such while providing anti-shake function to the lens, the predictability of the lens inclination/rotation reduces the difficulty for its control, the reliability is increased and complexity of the program for computing the position of the instantaneous inclination (or the rotation) center is reduced, thereby increasing the speed of control and enhancing the control accuracy, while still reducing the energy required for such anti-shake function (see paragraph [33]; In addition, note also that the leaf spring system of Lam also provides the transfer an electric signal between the AF, OIS actuators and the housing, and can provide electric energy connection to actuators, see paragraphs [13-15, 35]).  Hence it was noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the second suspension element of parts of upper optics springs and replace the connecting flexure beams of the OIS actuator of Miller so  to entirely extend within the first plane, suspending the bracket i.e. lens assembly, OIS actuator from housing (as 200), i.e. actuator support structure, base/cover 3008, 3012, according to teaching of Lam which relies on providing anti-shake function to the lens with planar springs, leaf springs extending within and parallel to the plane of the spring system, in order to achieve predictability of the lens inclination/rotation, reduce the difficulty for its control, increase reliability increased and reduce complexity of the program for computing the position of the instantaneous inclination (or the rotation) center, thereby increasing the speed of control and enhancing the control accuracy, while reducing the energy required for such anti-shake function (see Lam, paragraph [33]; note that leaf spring system can also provide electric energy connection to AF or OIS actuators, see paragraphs [13-15, 35]). Note that as a result of the above combination, the second suspension element entirely extends within the first plane, same as the first suspension element, therefore as a result of the combination, the combination also renders obvious that an entirety of the suspension element extending within the first plane. 
Specifically it was noted that as a result of the above combination, the second suspension element entirely extends within the first plane, same as the first suspension element, therefore as a result of the combination, the combination also renders obvious that an entirety of the suspension element extending within the first plane. Therefore, Applicants argument that due to combination suspension does not extend within the first plane because the combination allegedly suggest simply adding and layering Lam suspension elements on top of Miller suspension elements, is not commensurate with the rejection of record. The combination includes modification of the second suspension element of parts of upper optics springs and replacement of the connecting flexure beams of the OIS actuator of Miller so that the second suspension is modified to entirely extend within the first plane and functions to suspend the bracket as in Lam, i.e. applied to lens assembly, OIS 3002 actuator from the housing (as the housing 200 in Lam), i.e. the actuator support structure, base/cover 3008,3012 in Miller, according to teaching of Lam. This in turn according to Lam provides anti-shake function to the lens with planar springs, leaf springs extending within and parallel to the plane of the spring system, in order to achieve predictability of the lens inclination/rotation, reduce the difficulty for its control, increase reliability increased and reduce complexity of the program for computing the position of the instantaneous inclination (or the rotation) center, thereby increasing the speed of control and enhancing the control accuracy, while reducing the energy required for such anti-shake function (see Lam, paragraph [33]). Given the disclosure, Applicant’s further assertion that the suspension springs 202/203 of Lam do not suspend anything, is not commensurate with the teachings and the disclosure of Lam, as presented above (see also Figs. 1-4 and their descriptions in Lam, as springs 202/203 elastically suspend and hold lens holder 201 from the housing 200. 
Applicant’s arguments of the unworkability of the combination, due to teachings of Lam reference, appear to be based on a literal application of the actual structure of springs of Lam in to the actual structure of suspension and springs of Miller.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

The structure taught in the combined teachings of the references, as set forth above, is a proper combination.  Because the structure of the combined system is the same as that claimed, it must inherently perform the same function of suspending the optics module with springs modified to extend entirely within the first plane, as explained above.  See MPEP § 2112.01.  
Regarding the structures of Murakami and Lam reference, it is noted that the structures of Murakami or Lam were not directly imported into the Miller structures  for the combination. Rather the modification of the combination includes added functionality where the first suspension element is configured to transfer an electric signal between the autofocus movable part and the OIS movable part. Specifically, Miller does disclose the arrangement and structural characteristic of the suspension elements, while Murakami teaches the added functionality of the elastic elements serving also for transferring electric signals. Namely as Murakami teaches that the first suspension element  (i.e. supporting part 13 with leaf springs 131,132) is configured to transfer an electric signal between the autofocus movable part (11) and the OIS movable part (10) with AF fixing part (12, see paragraphs [0037-40, 62-65]), and that the second suspension element (e.g. suspension wires 30, e.g. 31, 32, and suspension wires 33, paragraphs [0036-38], that are also between the OIS movable part 10 and fixing part 20 as base, as described in paragraphs [0036-38]) is configured to transfer an electric signal (suspension wires 30, e.g. 31, 32, and suspension wires 33 provide power feeding and signal paths paragraphs [0036-38]). Thus it was noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Murakami and to specify that the first suspension element to be so configured to transfer electrical signals i.e. power as between e.g. autofocus movable part and OIS movable part with autofocus fixing part, and the actuator module with the movable autofocus coil on the lens carrier module suspended by optics spring on the actuator support structure e.g. autofocus yoke, in order to provide and feed power to the autofocus coil part using leaf springs that are electrically conducting and made of sheet metal (see paragraphs [0062, 0065]), and to specify that the second suspension element to be so configured to transfer electrical signals i.e. power and also between the second lens group actuators i.e. between OIS movable part with autofocus fixing part, and fixing part, in order to provide and feed power and suspension to OIS movable part with autofocus part (see paragraphs [0036-37]).   
Therefore the cited prior art of Miller in combination with the cited prior art of Lam and Murakami teaches and renders obvious all limitations of independent claim 1 and claims 10 and 15, including the limitations regarding issue (1) above. 
No additional substantial arguments were presented in the Remarks after page 9 regarding independent or dependent claims. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/
Primary Examiner, Art Unit 2872